The appeal before us is from a final decree in favor of the defendants in the court below, the appellees here.
This is the second appearance of this case in this court. See Halstead v. Florence Citrus Growers Association, 104 Fla. 21,139 So. 132. The law of the case was enunciated in that opinion.
The controlling question in the case as it is now presented is whether or not the findings of the chancellor are supported by the evidence when taken in connection with the law as to the burden of proof as expressed in our former opinion cited above.
After a full consideration of the record and briefs submitted thereon and after argument of counsel, we can not say that it is made clearly to appear that the chancellor erred in his findings.
Therefore, the decree should be affirmed, and it is so ordered.
  Affirmed. *Page 619
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
TERRELL, J., concurs in the opinion and judgment.